Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities:  The limitation reading “a loop shaped spring member disposed in an assembly comprises a movable member” should read “a loop shaped spring member disposed in an assembly, wherein the assembly comprises a movable member”.  
Claim 18 is objected to because of the following informalities:  The limitation reading “a loop shaped spring member disposed in an assembly comprises a movable member” should read “a loop shaped spring member disposed in an assembly, wherein the assembly comprises a movable member”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20190152077, Kim. 
Regarding Claim 1, Kim discloses a razor (fig, 2A, 100) comprising 
a cartridge (10); 
a handle (30) coupled to said cartridge (fig 2A); 
a loop shaped spring member (40, a loop shaped portion under a broadest reasonable interpretation based on the specification includes any spring member that includes some loop shaped portion, for instance see fig 3b of the present application which includes arms that form a general loop shape and another part 31b which is not part of the loop shape) disposed in an assembly (20, 25, 24) comprising a movable member (20), said cartridge being coupled to said movable member (via part 21), said movable member providing an angular rotation of said cartridge to said handle (since the moveable member moves to resiliently bias the cartridge in a normal position, par 0048), wherein said loop shaped spring member (40) is  movable relative to said movable member of said assembly (since at least one end of the spring member becomes contacts and then loses contact with the part 20 during use, as described in par 0048, and thus the spring moves relative to the part 20)  and comprises first and second end portions positioned in a common plane (see annotated fig 2A below, since a plane can be drawn from one overlapping end portion to another). 
Regarding Claim 2, said cartridge and said handle pivot relative to each other (par 0040). 
Regarding Claim 3, said loop shaped spring member comprises circle and also a ring shape. 
Regarding Claim 6, wherein said loop shaped spring member terminates in distal ends wherein said distal ends curve toward each other and are spaced apart with respect to each other (see second annotated fig 2A below). 
Regarding Claim 7, said loop shaped spring member comprises: a first end portion comprising a first distal end; and a second end portion comprising a second distal end, wherein said first end portion and said first distal end overlap with said second end portion and said second distal end to form an overlapping portion (see first annotated fig 2A below where ‘overlapping’ is when the spring is viewed along axis ‘ax2’). 
Regarding Claim 8, first and second distal ends of said loop shaped spring member contact first and second stop walls of said assembly when said assembly is in a rest position (see annotated fig 4a below).
Regarding Claim 9, the one of the distal ends of said loop shaped spring member moves away from one of the stop walls of said assembly during said angular rotation (each distal end of the spring moves away from, and is somewhat “detached” from the stop wall which it does not contact during at least a portion of the rotation of the cartridge see par 0048 and 0049), 
Regarding Claim 12, said loop shaped spring member is fully encompassed within said assembly (fig. 1a).
Regarding Claim 13, the Kim razor comprises a skin interconnect member (fig. 2A, 21).
Regarding Claim 16, said first distal end is positioned within said loop shaped spring member (since it is a part of and thus within the spring) and said second distal end is positioned on an outer surface of said loop shaped spring member (since it is on an outer edge of the member).



    PNG
    media_image1.png
    793
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    868
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    732
    581
    media_image3.png
    Greyscale




Regarding Claim 18, Kim discloses a razor (100)  comprising: a cartridge 10; a handle 30 coupled to said cartridge (fig 1); and a loop shaped spring member 40 disposed in an assembly (combination of parts 33a, 33b, 20, 25) [wherein said assembly] comprises a movable member (20), said cartridge being coupled to said movable member (fig 3), said movable member providing an angular rotation of said cartridge to said handle (par 0048), wherein said loop shaped spring member comprising first and second curved end portions each terminating at a corresponding distal end (see annotated fig 2A below).

    PNG
    media_image4.png
    822
    487
    media_image4.png
    Greyscale

Regarding Claim 19, in Royle said first and second end portions of said loop shaped spring member comprise distal ends and said first and second end portions are in contact with said movable member (since the parts contact the parts 20 and 33a/b which are moveable relative to one another).  
Regarding Claim 20, in Kim, the first and second curved end portions are positioned in a common plane (since a plane can be drawn connecting between he two end portions ) and are in contact with said movable member (since the parts contact the parts 20 and 33a/b which are moveable relative to one another).


Claims 1, 15, and 17-20 are rejected in the alternative under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20100313426, Royle. 
Regarding Claim 1, Royle discloses a razor (fig, 1, 10) comprising 
a cartridge (11); 
a handle (12) coupled to said cartridge (fig 1); 
a loop shaped spring member (fig. 6, 150), disposed in an assembly (parts 14 and 16, par 0024), 
comprising a movable member (16), said cartridge being coupled to said movable member (see fig 1), said movable member providing an angular rotation of said cartridge to said handle (since the moveable member moves to resiliently bias the cartridge in a normal position, par 0026)
wherein said loop shaped spring member (150) is movable relative to said movable member of said assembly (since the spring moves with the part 16 relative to the part 14) and comprises first and second end portions positioned in a common plane (see annotated fig 6 below, since a plane can be drawn from one overlapping end portion to another). 

    PNG
    media_image5.png
    377
    456
    media_image5.png
    Greyscale

Regarding Claim 15, in Royle, said loop shaped spring member is comprised of flat wire (Merriam Webster’s defined a wire as “something [such as a thin plant stem] that is wire like” and as “metal in the form of a usually very flexible thread or slender rod”; thus, to be a wire does not require the part comprising of metal but only of being flexible and slender in rod shape.  Under this interpretation of wire, the Royle spring 150, meets this limitation as a 102 reference. In case it is established that the term “wire” requires the part to be metallic an alternative rejection under 35 USC 103 is provided below).
Regarding Claim 17, Royle discloses a razor (fig 1) comprising:
a cartridge 11; 
a handle 12 coupled to said cartridge (fig 1); and 
a loop shaped spring member (fig 6, 150) disposed in an assembly (combination of parts 16, 40, 46, 42, and 44) [which assembly] comprises a movable member (16), said cartridge being coupled to said movable member (fig 3), said movable member providing an angular rotation of said cartridge to said handle (par 0026), wherein said loop shaped spring member is comprised of flat wire (Merriam Webster’s defined a wire as “something [such as a thin plant stem] that is wire like” and as “metal in the form of a usually very flexible thread or slender rod”; thus, to be a wire does not require the part comprising of metal but only of being flexible and slender in rod shape.  Under this interpretation of wire, the Royle spring 150, meets this limitation as a 102 reference. In case it is established that the term “wire” requires the part to be metallic an alternative rejection under 35 USC 103 is provided below).
Regarding Claim 18, Royle discloses a razor (fig 1)  comprising: a cartridge 11; a handle 12 coupled to said cartridge (fig 1); and a loop shaped spring member (fig 6, 150) disposed in an assembly (combination of parts 16, 40, 46, 42, and 44) [wherein said assembly] comprises a movable member (16), said cartridge being coupled to said movable member (fig 3), said movable member providing an angular rotation of said cartridge to said handle (par 0026), wherein said loop shaped spring member comprising first and second curved end portions each terminating at a corresponding distal end (see annotated fig 2A below).

    PNG
    media_image6.png
    447
    496
    media_image6.png
    Greyscale

Regarding Claim 19, in Royle said first and second end portions of said loop shaped spring member comprise distal ends and said first and second end portions are in contact with said movable member (since the parts contact the rod 42, which moves relative to the parts 14).  
Regarding Claim 20, in Royle, the first and second curved end portions are positioned in a common plane (since a plane can be drawn connecting between the two end portions) and are in contact with said movable member (since the parts contact the rod 42, which moves relative to the parts 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Royle in view of USPGPUBs 5314331, Brosius. 
Regarding Claim 15, Royle discloses all the limitations of Claim 1 as discussed above.
Royle lacks said loop shaped spring member being comprised of flat wire.
For the purposes of this alternative rejection only, the term “wire” is interpreted as requiring a metal material, and therefore for the purposes of this alternative rejection Royle is considered as lacking that said loop shaped spring member comprises a wire.
As discussed above, Royle discloses that in a razor assembly it is known to include a loop shaped spring member comprising a diameter that extends in a plane parallel to a longitudinal axis of said assembly with said movable member where the elastomeric member is flat, but which differs from the claimed device in that the elastomeric member does not comprise a wire member. 
Brosius discloses that in the art of springs it is known that the substitution of a wire spring mechanism for an elastomeric spring mechanism is common, and well known (Col. 1, lines 30-40 of Brosius).
Royle discloses spring as claimed, except for the spring comprising a metallic flat wire assembly.  Also, Royle discloses that the spring thereof may be made of multiple/various materials (par 0030), and thus the particular material from which the part is made is not critical.    As noted above, for purpose of this rejection it is assumed that it may be established that wire requires the part comprising metal. 
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spring of Royle comprise a metallic wire assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Also, the substitution of one known element (flat elastic wire spring members in Brosius) for another (loop shaped flat elastomeric spring member in Royle) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flat elastomeric spring for a flat wire spring in Royle would have yielded predictable results, namely a bias return function.    

Regarding Claim 17, Royle discloses a razor (fig 1) comprising:
a cartridge 11; 
a handle 12 coupled to said cartridge (fig 1); and 
a loop shaped spring member (fig 6, 150) disposed in an assembly (combination of parts 16, 40, 46, 42, and 44) [which assembly] comprises a movable member (16), said cartridge being coupled to said movable member (fig 3), said movable member providing an angular rotation of said cartridge to said handle (par 0026), 
Royle lacks wherein said loop shaped spring member is comprised of flat wire.
For the purposes of this alternative rejection only, the term “wire” is interpreted as requiring a metal material, and therefore for the purposes of this alternative rejection Royle is considered as lacking that said loop shaped spring member comprises a wire.
As discussed above, Royle discloses that in a razor assembly it is known to include a loop shaped spring member comprising a diameter that extends in a plane parallel to a longitudinal axis of said assembly with said movable member where the elastomeric member is flat, but which differs from the claimed device in that the elastomeric member does not comprise a wire member. 
Brosius discloses that in the art of springs it is known that the substitution of a wire spring mechanism for an elastomeric spring mechanism is common, and well known (Col. 1, lines 30-40 of Brosius).
Royle discloses spring as claimed, except for the spring comprising a metallic flat wire assembly.  Also, Royle discloses that the spring thereof may be made of multiple/various materials (par 0030), and thus the particular material from which the part is made is not critical.    As noted above, for purpose of this rejection it is assumed that it may be established that wire requires the part comprising metal. 
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spring of Royle comprise a metallic wire assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Also, the substitution of one known element (flat elastic wire spring members in Brosius) for another (loop shaped flat elastomeric spring member in Royle) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flat elastomeric spring for a flat wire spring in Royle would have yielded predictable results, namely a bias return function.    


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 4-5, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened as required by claim 4, and a radius of curvature between about 1 mm to about 12 mm as required by claim 5.
It would have been an obvious matter of design choice to an overall length of about 30 mm to about 90 mm when straightened, and a radii of curvature between about 1 mm to about 12 mm, in order to have the proper spring size that can fit within the smaller space, wherein razor interiors are known to be smaller in size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, the Applicant has not established that the established that the recited dimensions are critical for any particular purpose.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of USPGPUB, 20120096718, Howell et al., hereafter Howell. 
Regarding Claim 10, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said one or more movable members providing said handle to said cartridge is up to 25 degrees from a center of said assembly.
Howell discloses a razor providing enhanced control during shaving, which, like the razor of the present invention is directed to a pivotably connected shaving element.  In addition, Howell discloses that in such an assembly it is known to provide a spring (fig. 5, 50, par 0042) to assist in said pivotal connection, said spring allotting the head a said angular rotation of 0 to 40 degrees (par 0042) (which includes said angular rotation of the head being up to 25 degrees) from a center of said assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by having the said angular rotation be between 0 to 40 degrees which range includes a rotation angle of up to 25 degrees.  Limiting the rotational range is advantageous in order to preclude unwanted movement of the cartridge. Also, see MPEP 2144.05II where it is noted that, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Thus, in the present case, since the claimed range lies within that of Kim, as modified, a prima facie case of obviousness exists. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Here no criticality of the claimed range is specified, and thus the disclosure of Howell is enough to make a prime facie case of changing the angle to the claimed range. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of USPGPUB, 20100132204, Brown. 
Regarding Claim 14, Kim discloses all the limitations of Claim 1 as discussed above. 
Kim lacks said loop shaped spring member being comprised of a stainless steel.
Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element.  In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to make the material used for the spring be rust resistant (par 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by having the spring of Kim be biased via a stainless steel spring assembly in order to make the material used for the spring be rust resistant, as taught by Brown.
Response to Arguments
Applicant’s arguments, see Remarks in appeal brief, filed 4/8/22, with respect to the 35 USC 112 rejections over Edson have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments, see Remarks filed 4/8/22, with regard to the prior art rejections as to the amended claims, have been considered and are not persuasive.   Applicant argues that Kim lacks the end portions being in a common plane.  According to applicant, the end portions in annotated fig 2A above are not in a common plane because they are “positioned in spaced apart planes”.  Examiner disagrees with this argument.  Even though the portions are in spaced apart planes, they still share a common plane since a line, and thus, also a plane, can be drawn connecting the two points.  As such, the rejections are maintained as to the claims as amended in view of Kim.  Also, a new rejection is made for claim 15, and claims 17-20 in view of Royle.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724
/EVAN H MACFARLANE/Examiner, Art Unit 3724